Citation Nr: 1421167	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected PTSD.

3. Entitlement to service connection for hypertension, to include as secondary to service connected PTSD.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for asthma/asbestosis, to include as secondary to herbicide exposure.

6. Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.

7. Entitlement to service connection for foot skin disorders.

8. Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.

9. Entitlement to service connection for left knee arthritis.

10. Entitlement to service connection for traumatic arthritis of the lumbar spine.

11. Entitlement to service connection for arthritis of other joints, including the elbows.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A videoconference hearing was held before the undersigned Veterans Law Judge in April 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that these claims must be remanded for further development.  Initially, it does appear that there are outstanding VA and private treatment records that have not been associated with the Veteran's claims folder.  Specifically, in the Veteran's substantive appeal, he listed the names of several, apparently private, doctors who have treated him for these claimed disabilities for a number of years, and there are only a few private records associated with the Veteran's claims file.  Further, the Veteran submitted a few records from the Social Security administration himself, which is a clear indication that there are likely additional outstanding Social Security records that may be relevant to the Veteran's claim which should be associated with the Veteran's claims file.  Finally, the Board notes that the Veteran has indicated ongoing treatment for some of these disabilities through VA, and there do not appear to be records dated more recently than approximately June 2012 associated with the Veteran's physical or virtual folder.  As such, these claims must all be remanded in order that an attempt may be made to associate all available outstanding private, VA, and Social Security records with the Veteran's claim.

As to the issues of hypertension, sleep apnea, and erectile dysfunction, the Veteran indicated in his hearing testimony in April 2013 that he felt he had all of these disabilities as secondary to his service connected PTSD.  As such, on remand, the Veteran must be provided with further VA examinations to determine what, if any, of these disabilities the Veteran has secondary to PTSD.

As to the issue of service connection for tinnitus, the Board notes that this claim was denied in large part because a November 2008 VA audio examination found that the Veteran reported no symptomatology related to tinnitus.  However, during his hearing testimony in April 2013, the Veteran reported having problems with ringing in his ears.  As such, the Board will give the Veteran the benefit of the doubt and provide him with an additional VA audio examination to help determine whether he in fact does have tinnitus, and if so, whether it is related to service.   The Board notes that this exam may also have an impact on the Veteran's hearing loss claim.

As to the Veteran's claim of entitlement to service connection for skin cancer, the Board does find credible the testimony of the Veteran at his April 2013 hearing in which he indicated that he had significant sun exposure in service, and was sunburned.  For this reason, and as the evidence shows that the Veteran has had multiple skin cancers removed from his skin, the Board finds that a VA examination is warranted to obtain an opinion as to whether it is at least as likely as not that the Veteran's recurrent skin cancers are related to service.

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for any claimed disability.  After obtaining any required releases, please associate all identified relevant records with the Veteran's claims folder.  The Veteran should specifically be asked, if possible, to provide further identifying information, such as addresses, regarding the private physicians listed in his substantive appeal.  Regardless of whether the Veteran responds, updated VA treatment records should be obtained.

2. The RO should also contact the Social Security Administration and request any available records from that facility pertaining to the Veteran.  If any requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

3. After completion of the above requested development, and any other development deemed warranted by the record, schedule the Veteran for appropriate VA examinations for his claimed hypertension, sleep apnea, tinnitus, hearing loss, erectile dysfunction, and skin cancer.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiners, and the examination reports should note review of the file. 

As to the Veteran's claims of entitlement to service connection for hypertension, sleep apnea, and erectile dysfunction, the examiner(s) should offer an opinion, for each of these disabilities, as to whether it is as least as likely as not(i.e., is there at least a 50 percent probability) that any of these disabilities are either directly related to service, or have been caused or permanently aggravated by his service connected PTSD, to include medications taken for that PTSD.

As to the Veteran's claims of entitlement to service connection for tinnitus and hearing loss, the examiner should first verify whether the Veteran has diagnoses of tinnitus and hearing loss, and if so, whether it is as least as likely as not(i.e., is there at least a 50 percent probability) that they are related to service.

As to the Veteran's claim of entitlement to service connection for skin cancer, the examiner should offer an opinion as to whether it is as least as likely as not(i.e., is there at least a 50 percent probability) that any skin cancer diagnosis is related to service, to include as secondary to sun exposure and/or herbicide exposure, in service.  The examiner should specifically note the Veteran's in service and post service sun exposure history, in offering his opinion.

The examiner must offer adequate reasons and bases for every opinion offered.

4.  After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate the claim on appeal in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations. 

5.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



